Citation Nr: 0115687	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  00-11 875A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Medical and 
Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date earlier than March 8, 
1996, for the grant of a total disability rating for 
individual unemployability due to service-connected 
disabilities.

2.  Entitlement to an effective date earlier than March 8, 
1996, for the grant of service connection for 
gastrointestinal disorders.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to May 
1946.

This matter originated with rating a June 1996 rating 
decision of the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (RO) in Wichita, Kansas which 
granted service connection for multiple gastrointestinal 
disorders (gastric ulcers with gastritis, Barrett's esophagus 
with chronic reflux, post gastrectomy), effective March 8, 
1996; and a September 1996 RO decision which granted a total 
disability rating based upon individual unemployability due 
to the veteran's service-connected disabilities, also 
effective March 8, 1996.  

The veteran has requested that his appeal be expedited due to 
his precarious health and has submitted medical evidence to 
demonstrate that he suffers from a terminal illness.


FINDINGS OF FACT

1.  The veteran's claims for service connection for 
gastrointestinal disorder and for an increased disability 
rating for his service-connected psychiatric disability were 
received by the RO on March 8, 1996.

2.  For at least one year prior to the receipt of the 
veteran's March 1996 claim for entitlement to service 
connection for stomach disorders and entitlement to an 
increased disability rating, the veteran's service-connected 
psychiatric disability in conjunction with his stomach 
disorders rendered him unable to secure or follow a 
substantially gainful occupation.






CONCLUSIONS OF LAW

1.  An effective date of March 8, 1995, for the award of a 
total disability rating based upon individual unemployability 
due to service-connected disabilities is warranted.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.400(o)(2) (2000).

2.  There is no basis in law for the assignment of an 
effective date earlier than March 8, 1996, for the award of 
service connection for stomach disorders.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.400(q)(1)(ii) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking earlier effective dates for the awards 
of a total disability rating and service connection for 
stomach disorders.  With regard to the service connection 
grant, he asserts that the grant should be effective as of 
his discharge from service in 1946.  He further appears to 
assert that he became unemployable in 1975 and that a total 
rating based on individual unemployability should be made 
effective as of that date.  He specifically requests an 
earlier effective date of at least ten years prior for the 
total disability rating so that upon his death his wife may 
be awarded dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1318.  

In the interest of clarity, the Board will initially review 
the factual background of this case.  The Board will then 
briefly recapitulate the pertinent law and VA regulations.  
Finally, the Board will analyze the veteran's claim and 
render a decision.





Factual background

Service connection for a psychiatric disorder, conversion 
reaction, was granted after the veteran's discharge from 
service, effective May 1946.  A 50 percent disability rating 
has been in effect since October 1974.  

Service connection for a stomach disorder was denied by the 
Board in an April 1989 decision.  In the decision, the Board 
held that a stomach disorder was not directly incurred during 
active service; was not aggravated by active service; that 
ulcer disease could not have been presumed to have been 
incurred in service; and that a stomach disorder, including 
ulcer disease, was not proximately due to or the result of a 
service-connected disease or injury.  

In March 1996, the veteran submitted claims for service 
connection for peptic ulcer disease and for an increased 
disability rating for his service-connected psychiatric 
disability.  In support of the claim, he submitted a medical 
statement from his treating physician to the effect that his 
service-connected anxiety and depression aggravated his 
stomach problems.  

After obtaining additional private medical records and a VA 
examination, in a June 1996 rating decision, the RO found 
that the veteran had submitted new and material evidence 
supporting his claim for service connection for 
gastrointestinal disabilities, reopened the claim and granted 
service connection for gastric ulcers with gastritis, 
Barrett's esophagus with chronic reflux, post-gastrectomy 
secondary to service-connected chronic anxiety reaction with 
depression, conversion reaction and cephalgia.  A 40 percent 
disability rating was assigned, effective March 8, 1996, 
reflecting the date the veteran's claim was received by the 
RO.  

The Board notes in passing that in the same June 1996 
decision, the RO denied an increased disability rating for 
the veteran's service-connected psychiatric disability.  The 
veteran has not expressed disagreement with this denial.  

Later in June 1996, the veteran submitted an application for 
increased compensation based upon unemployability (VA Form 
21-8940).  On the application, he indicated that he had last 
been employed in 1975.  The RO granted the veteran's claim in 
September 1996, finding that the veteran was shown to be 
unemployable due to his service-connected disabilities.  An 
effective date of March 8, 1996 was assigned, reflecting the 
date the veteran's claims for service connection for his 
stomach disorders and for an increased disability rating was 
received by the RO.  

Relevant law and regulations

Effective dates

In general, the effective date of an award based on a claim 
for benefits is based on the filing of a claim for such 
benefits.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.151.  See Wells 
v. Derwinski, 3 Vet. App. 307 (1992).  Benefits are generally 
awarded based on the date of receipt of the claim.  38 C.F.R. 
§§ 3.1(r), 3.400.  All effective date determinations must be 
based upon the facts found, unless otherwise specifically 
provided.  38 U.S.C.A. §§ 5101, 5110; 38 C.F.R. § 3.400.  We 
note that the veteran was provided with the substance of the 
regulations governing the assignment of earlier effective 
dates in an August 2000 Statement of the Case.

Specifically with respect to service connection granted 
following the submission of new and material evidence, such 
as the grant of service connection for the veteran's stomach 
disorders, governing regulation provides that the effective 
date of the award will be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(1)(ii). 

In the case of a grant of a total disability rating, the 
regulatory provisions regarding increased ratings generally 
are applicable.  The effective date of an award of increased 
disability compensation will be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim was received within one year from 
such date, otherwise, the effective date will be the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran which may 
be interpreted as applications or claims--formal and 
informal--for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  
38 U.S.C.A. § 511(b)(2); 38 C.F.R. §§ 3.1(p), 3.155(a); 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

Clear and unmistakable error (CUE)

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. §§ 20.200, 20.302(2000).  A 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 38 
U.S.C.A. §§ 5104, 7105 (West 1991); 38 C.F.R. § 20.1103.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of CUE, as 
provided in 38 C.F.R. § 3.105.  See 38 C.F.R. § 3.104(a) 
(2000). The law further provides that final RO decisions may 
reversed or amended where evidence establishes that CUE 
existed. See 38 C.F.R. § 3.105(a).

Standard of review

Once the evidence is assembled, it is the Board's 
responsibility to review the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis

Initial matter - duty to assist

The Board notes that during the pendency of the veteran's 
appeal but after his claim was most recently considered by 
the RO, the Veterans Claims Assistance Act of 2000 [VCAA], 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It applies to this case.  The VCAA provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

After a review of the record, the Board concludes that all 
relevant facts have been properly developed and that no 
further development is required to comply with the VCAA.  The 
veteran and his representative have been accorded ample 
opportunity to present argument in support of his claims of 
entitlement to an earlier effective date, and they have done 
so.  Remanding this earlier effective date claim for 
readjudication under such circumstances would serve no useful 
purpose.  Cf. Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  The Board is especially cognizant of the veteran's 
request that his case be handled speedily in view of his age 
and heath concerns.  Therefore, the Board finds that it may 
proceed with a decision on the merits of the veteran's claims 
without prejudice to the veteran.


Discussion

(i.)  CUE claims

The veteran has alleged that the two 1996 RO rating decisions 
which assigned an effective date of March 8, 1996 for service 
connection for gastrointestinal disabilities and for a total 
rating based on individual unemployability are clearly and 
unmistakably erroneous.  As will be discussed below, the 
veteran's contentions as to CUE rest on a faulty premise.

As discussed by the Board above, previous determinations 
which are final will be accepted as correct in the absence of 
CUE.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a).  
In this case, the decisions at issue have not become final, 
because they have been appealed to the Board.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.1103.  
Accordingly, the veteran's contentions as to CUE are 
misplaced because the 1996 decisions are not final and indeed 
are the subjects of this appeal.

The Board further observes in passing that although the 
veteran contends that the RO decisions contain CUE, he has 
not identified a particular administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts in either case.  He merely asserts 
entitlement to earlier effective dates without reference to a 
particular law or regulation supporting his claims.    

The veteran in his written contentions is clear as to his 
desire for earlier effective dates for each benefit at issue.  
It is possible that the veteran did not intend to raise 
claims of CUE but that he merely use the term "clear and 
unmistakable error" to signal his disagreement with the 
assigned effective date of March 8, 1996.  It would be 
inappropriate to require him to understand completely the 
implications of legal terms of art such as "clear and 
unmistakable error".  Nonetheless, the term "clear and 
unmistakable error" has a specific meaning under the law and 
VA regulations, and the RO was obligated to adjudicate the 
veteran's perceived claim of CUE.  
( ii.)  Earlier effective date claims

As noted by the Board above, it is clear that the veteran 
essentially seeks earlier effective dates for service 
connection and for a total rating.  In the absence of any 
valid contention of clear and unmistakable error, the Board 
is left, in essence, with the veteran's contention that 
earlier effective dates should have been assigned.  See EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991) [VA must liberally 
read all documents or oral testimony submitted to include all 
issues presented]; Douglas v. Derwinski, 2 Vet. App. 103, 109 
(1992) [VA is obligated to consider all issues reasonably 
inferred from the evidence of record].  Although referring to 
the issues on appeal as involving CUE, the RO has in fact 
substantively adjudicated the matters pertaining to the 
assignment of effective dates, based on the law and 
regulations governing the assignment of effective dates.  See 
the October 1999 and August 2000 Statements of the Case.  

In the interests of economy and efficiency, the Board will 
proceed with review of the claims for earlier effective dates 
which have been presented by the veteran and adjudicated by 
the RO.  A remand for clarification of the posture of the 
veteran's claim could result in delay with resulting harm to 
the veteran, especially in light of the present state of his 
health.  Because the RO has performed a thorough analysis of 
the veteran's claims and has applied the correct law to the 
facts as reflected in the claims file, and because the 
veteran has been informed of the laws and regulations 
governing the assignment of effective dates in the August 
2000 Statement of the Case, the Board sees no harm in 
recharacterizing the veteran's claims as reflected on the 
title page of this decision and in proceeding with our 
analysis of the veteran's claims at this point.  Cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

Effective date-total disability rating

The RO has assigned an effective date of March 8, 1996 for 
the grant of a total disability rating based upon individual 
unemployability due to service connected disabilities  This 
assigned dates is reflective of the date the veteran's claims 
for service connection for his stomach disorders and for an 
increased disability rating for his service-connected 
psychiatric disability was received by the RO.  

In assigning the March 8, 1996 effective date, the RO 
properly considered the March 1996 request from the veteran 
for service connection and an increased disability rating to 
contain an inferred claim for a total disability rating based 
upon unemployability.  When an RO is considering a rating 
increase claim from a claimant whose schedular rating meets 
the minimum criteria of section 4.16(a) and there is evidence 
of current service-connected unemployability in his claims 
file, then evaluation of that rating increase must also 
include an evaluation of a reasonably raised claim for a 
total disability rating based on individual unemployability.  
See Wood v. Derwinski, 1 Vet. App. 367 (1991); see also 
Roberson v. Principi, No. 00-7009 (Fed. Cir. May 29, 2001). 

As noted above, the effective date for an award of disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim for increase was received within one 
year from such date, otherwise, the effective date will be 
the date the claim was received.  38 C.F.R. § 3.400(o).  The 
claim for an increased rating which led to this appeal was 
received at the RO on March 8, 1996.  Thus, under the 
governing regulation, the earliest effective date which could 
be assigned is one year prior to the date the March 1996 
claim was received (i.e. March 8, 1995), if the evidence 
supports a factual conclusion that the higher disability 
rating was warranted one year prior to the filing of that 
claim.  

According to the 1995 VA Rating Schedule, total disability 
ratings for compensation based on unemployability of the 
individual could be assigned where the schedular rating was 
less than total, when the disabled person was, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there were only one 
such disability, this disability was ratable at 60 percent or 
more, and that if there were two or more disabilities, there 
was at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 U.S.C.A. § 501 (West 1991); 
38 C.F.R. § 4.16(a) (1995).

A review of the evidence in this case, including the written 
contentions of the veteran, as well as the medical evidence 
of record, convinces the Board that the veteran was indeed 
rendered unemployable by his service-connected disabilities 
as early as March 8, 1995, under the criteria in effect at 
that time.  His own statement that he had not worked since 
1975 supports this finding, as does the private medical 
evidence regarding the combined effect of his psychiatric 
disability and his stomach disorders.  Therefore, the Board 
holds that the evidence supports a grant of a total 
disability rating based upon individual unemployability due 
to service-connected disabilities one year prior to the March 
8, 1996, claim for an increased disability rating.  

The Board has reviewed the record in order to determine 
whether there is any earlier communication from the veteran 
which could be considered as a claim for benefits.  See 
Servello, supra.  The Board has been unable to identify any 
such claim, and the veteran and his representative have 
pointed to none.  The Board further observes that the 
assignment of an effective date is not based on the date on 
which the veteran actually became unemployable.  Rather, as 
discussed in detail above, the effective date is based on the 
date that a claim for such benefits was filed.  In this 
matter, the effective date was correctly assigned as of March 
8, 1996, since that was the date that an inferred claim for 
total rating was filed.  

Effective date-service connection

The currently assigned effective date of March 8, 1996 for 
the grant of service connection for gastrointestinal 
disorders is reflective of the filing of the veteran's claim 
of entitlement to service connection. 

In this case, service connection for a stomach disorder was 
denied by the Board in an April 1989 decision.  After the 
Board decision, the veteran did not correspond with or 
otherwise contact the VA about his stomach problems until 
March 1996, when he filed the claim which resulted in the 
grant of service connection at issue here.  In July 1991 he 
responded to an inquiry from the RO as to his spouse's social 
security number, in January 1993 he responded to another 
inquiry from the RO as to the status of his dependents, and 
in February 1995, he requested a copy of his service medical 
records.  Except for these three contacts, there is no record 
contained in his claims file of any correspondence or other 
communication from the veteran until March 1996.  Thus, there 
is nothing which could be reasonably construed as a formal or 
informal claim for service connection prior to March 1996, as 
the records reflecting these three contacts contain no 
reference to the veteran's stomach disorder or to a desire 
for service connection.  The Board has identified no 
correspondence or other communication from the veteran which 
would serve as a claim for service connection after April 
1989 and before march 1996, and the veteran has pointed to 
none.

The Board's 1989 denial is final.  See 38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  Because the veteran's next claim for 
service connection for a stomach disorder was received by the 
RO on March 8, 1996, the provisions of 38 C.F.R. 
§ 3.400(q)(1)(ii) dictate that the effective date of the 
award of service connection for a stomach disorder must be 
the date of receipt of the new claim for that disorder and 
cannot be earlier.  Accordingly, the March 8, 1996 effective 
date for service connection for a gastrointestinal disorder 
was correctly assigned and the veteran's appeal is denied as 
to that issue.

Conclusion

Thus, the evidence supports the veteran's claim for an 
earlier effective date, March 8, 1995, for the award of a 
total disability rating based upon individual unemployability 
due to service-connected disabilities.  For reasons stated 
above, an effective date earlier than March 8, 1995 is not 
appropriate.  The preponderance of the evidence is against 
the veteran's claim for an effective date earlier than March 
8, 1996, for the grant of service connection for a 
gastrointestinal disorder. 

Additional comments

The veteran has pointed to his personal situation and that of 
his spouse.  To some extent, the veteran appears to be 
raising an argument couched in equity.  However, the Board is 
bound by the law and is without authority to grant benefits 
on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey 
v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further 
observes that "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress."  Smith (Edward 
F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)].  Thus, while the Board sympathizes with any 
perceived economic hardship this decision may cause to the 
veteran and his spouse, it is constrained to apply the law as 
Congress has created it and cannot extend benefits out of 
sympathy for a particular claimant. 


ORDER

An effective date of March 8, 1995, for the award of a total 
disability rating based upon individual unemployability due 
to service-connected disabilities is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

An effective date earlier than March 8, 1996, for the grant 
of service connection for gastrointestinal disorders is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

